 Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 1 of 45 PageID: 1




POMERANTZ LLP
Gustavo F. Bruckner
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (917) 463-1044
gfbruckner@pomlaw.com

Attorney for Plaintiff

- additional counsel on signature page -

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


 ANDREW J. KORNECKI, Individually              Case No.
 and On Behalf of All Others Similarly
 Situated,
                                               CLASS ACTION COMPLAINT
                                  Plaintiff,

                     v.                        JURY TRIAL DEMANDED

 AIRBUS SE, GUILLAUME M.J.D.
 FAURY, TOM ENDERS, DOMINIK
 ASAM, and HARALD WILHELM,

                               Defendants.


      Plaintiff Andrew J. Kornecki (“Plaintiff”), individually and on behalf of all

other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants, alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other


                                           1
 Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 2 of 45 PageID: 2




matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Airbus SE (“Airbus” or

the “Company”), analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial

additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                           NATURE OF THE ACTION

       1.     This is a federal securities class action on behalf of a class consisting

of all persons and entities other than Defendants who purchased or otherwise

acquired Airbus securities in the U.S. between February 24, 2016, and July 30, 2020,

both dates inclusive (the “Class Period”), seeking to recover damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of

its top officials.

       2.     Airbus was founded in 2000 and is based in Leiden, the Netherlands.

The Company is a multinational aerospace corporation, operating through its


                                           2
 Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 3 of 45 PageID: 3




Commercial Aircraft, Defense and Space, and Helicopters divisions.                 The

Company’s American Depository Receipts (“ADRs”) trade in the U.S. on the over-

the-counter market (the “OTC”) under the ticker symbol “EADSY,” and the

Company’s foreign ordinary shares (“foreign ordinaries”) trade in the U.S. on the

OTC under the ticker symbol “EADSF.”

      3.     In August 2012, the United Kingdom (“U.K.”) Serious Fraud Office

(“SFO”) announced that it had opened a formal criminal investigation into one of

Airbus’s subsidiaries, GPT Special Project Management Ltd. (“GPT”), which

Airbus acquired in 2007. The allegations called into question a service contract

entered into by GPT prior to its acquisition by Airbus, relating to activities conducted

by GPT in Saudi Arabia.

      4.     Unbeknownst to investors and the public, however, Airbus was at an

increased and foreseeable risk of facing significant potential liabilities for other

alleged illegal activities that would later be investigated by governmental authorities

around the world. These activities, combined with the investigation into GPT,

implicated all three of Airbus’s divisions, calling into question the sustainability of

the Company’s reported earnings during the Class Period.

      5.     Throughout the Class Period, Defendants made materially false and

misleading statements regarding the Company’s business, operational, and

compliance policies.     Specifically, Defendants made false and/or misleading


                                           3
 Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 4 of 45 PageID: 4




statements and/or failed to disclose: (i) that Airbus’s policies and protocols were

insufficient to ensure the Company’s compliance with relevant anti-corruption laws

and regulations; (ii) that, consequently, Airbus engaged in bribery, corruption, and

fraud in order to enhance its business with respect to its commercial aircraft,

helicopter, and defense deals; (iii) that, as a result, Airbus’s earnings were derived

in part from unlawful conduct and therefore unsustainable; (iv) the full scope and

severity of Airbus’s misconduct; (v) that resolution of government investigations of

Airbus would foreseeably cost Airbus billions of dollars in settlements and legal fees

and subject the Company to significant continuing government investigation and

oversight; and (vi) that, as a result, the Company’s public statements were materially

false and misleading at all relevant times.

      6.     On August 8, 2016, Reuters reported that the U.K. had opened a

corruption probe into Airbus. Specifically, the SFO announced that it had “opened

a criminal investigation into allegations of fraud, bribery and corruption in the civil

aviation business of Airbus,” which “relate to irregularities concerning third party

consultants.” The investigation followed Airbus’s flagging of “misstatements and

omissions” involving outside contractors in certain export financing applications to

U.K. regulators and the European Export Credit Agencies earlier in the year, which

the Company had found through an internal probe.




                                          4
 Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 5 of 45 PageID: 5




      7.     On this news, Airbus ADRs fell $0.21 per share, or 1.49%, to close at

$13.86 per share on August 8, 2016, and Airbus foreign ordinaries fell $0.82 per

share, or 1.45%, to close at $55.58 per share on August 8, 2016.

      8.     France and the U.S. later opened their own investigations into the

subject of the SFO’s allegations in 2017 and 2018, respectively. On January 31,

2020, media outlets reported that Airbus had agreed to a deal with U.S., U.K., and

French prosecutors to settle bribery and export-control violations against the

Company for €3.6 billion ($4 billion). Pursuant to the settlement, Airbus also agreed

to appoint an external compliance officer for at least two years to monitor the

Company’s handling of its defense-related sales and disclosures.

      9.     On this news, Airbus ADRs fell $0.72 per share, or 1.93%, to close at

$36.68 per share on January 31, 2020, and Airbus foreign ordinaries fell $2.21 per

share, or 1.48%, to close at $147.00 per share on January 31, 2020.

      10.    Then, on March 15, 2020, the Wall Street Journal reported that Airbus

executives had previously raised red flags about fees paid to a number of middlemen

working with its helicopter division, led at the time by the Company’s current Chief

Executive Officer (“CEO”), Defendant Guillaume M.J.D. Faury (“Faury”), that may

have violated global bribery and corruption rules, according to internal documents

related to Airbus’s $4 billion bribery settlement, which were not previously made

public and/or reported.


                                         5
 Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 6 of 45 PageID: 6




      11.    On this news, Airbus ADRs fell $3.44 per share, or 15.71%, to close at

$18.46 per share on March 16, 2020, and Airbus foreign ordinaries fell $7.97 per

share, or 9.3%, to close at $77.75 per share on March 16, 2020.

      12.    Finally, on July 30, 2020, the Wall Street Journal reported that the SFO

had charged GPT and three individuals with corruption in connection with a defense

contract the U.K. had arranged with Saudi Arabia.          These charges were the

culmination of the investigations initiated by the SFO back in August 2012.

      13.    On this news, Airbus ADRs fell $0.67 per share, or 3.56%, to close at

$18.13 per share on July 31, 2020, and Airbus foreign ordinaries fell $2.85 per share,

or 3.8%, to close at $72.10 per share on July 31, 2020.

      14.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

                         JURISDICTION AND VENUE

      15.    The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      16.    This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.




                                          6
 Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 7 of 45 PageID: 7




      17.    Venue is proper in this Judicial District pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged

misstatements entered and the subsequent damages took place in this Judicial

District. Pursuant to Airbus’s most recent annual report, the Company had a

weighted average number of 777,039,858 shares outstanding during the year 2019.

Airbus’s shares trade in the U.S. on the OTC. Accordingly, there are presumably

hundreds, if not thousands, of investors in Airbus’s shares located within the U.S.,

some of whom undoubtedly reside in the State of New Jersey.

      18.    In connection with the acts alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the mails, interstate telephone communications, and the

facilities of the national securities markets.

                                       PARTIES

      19.    Plaintiff, a U.S. resident, acquired Airbus securities in the U.S. at

artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures. The attached Certification sets forth

Plaintiff’s Class Period transactions.

      20.    Defendant Airbus is a Netherlands corporation with principal executive

offices located Mendelweg 30, Leiden 2333 CS, Netherlands. The Company’s

ADRs trade in the U.S. on the OTC under the ticker symbol “EADSY,” and the


                                            7
 Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 8 of 45 PageID: 8




Company’s foreign ordinaries trade in the U.S. on the OTC under the ticker symbol

“EADSF”.

      21.    Defendant Faury has served as Airbus’s CEO and Executive Director

since April 2019.

      22.    Defendant Tom Enders (“Enders”) served as Airbus’s CEO and

Executive Director from before the start of the Class Period until April 2019.

      23.    Defendant Dominik Asam (“Asam”) has served as Airbus’s Chief

Financial Officer (“CFO”) since April 2019.

      24.    Defendant Harald Wilhelm (“Wilhelm”) served as Airbus’s CFO from

before the start of the Class Period until April 2019.

      25.    Defendants Faury, Enders, Asam, and Wilhelm are sometimes referred

to herein collectively as the “Individual Defendants.”

      26.    The Individual Defendants possessed the power and authority to control

the contents of Airbus’s SEC filings, press releases, and other market

communications. The Individual Defendants were provided with copies of Airbus’s

SEC filings and press releases alleged herein to be misleading prior to or shortly

after their issuance and had the ability and opportunity to prevent their issuance or

to cause them to be corrected. Because of their positions with Airbus, and their

access to material information available to them but not to the public, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to


                                          8
 Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 9 of 45 PageID: 9




and were being concealed from the public, and that the positive representations being

made were then materially false and misleading. The Individual Defendants are

liable for the false statements and omissions pleaded herein.

      27.    Airbus and the Individual Defendants are collectively referred to herein

as “Defendants.”

                       SUBSTANTIVE ALLEGATIONS

                                   Background

      28.    Airbus was founded in 2000 and is based in Leiden, the Netherlands.

The Company is a multinational aerospace corporation, operating through its

Commercial Aircraft, Defense and Space, and Helicopters divisions.

      29.    In August 2012, the SFO announced that it had opened a formal

criminal investigation into one of Airbus’s subsidiaries, GPT, which Airbus acquired

in 2007. The allegations called into question a service contract entered into by GPT

prior to its acquisition by Airbus, relating to activities conducted by GPT in Saudi

Arabia within the context of a global trade in weapons and defense equipment.

Specifically, three whistleblowers alleged that, as part of a £2 billion government-

to-government deal for communication and surveillance equipment for the Saudi

Arabian national guard, at least £14.5 million in suspicious payments were made

from 2007 and 2010 to two companies based in the Cayman Islands.                 The




                                         9
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 10 of 45 PageID: 10




whistleblowers claimed the companies received 14% of the equipment budget on the

contract yet provided no goods or services.

      30.    Unbeknownst to investors and the public, however, Airbus was also at

an increased and foreseeable risk of facing significant potential liabilities for other

alleged illegal activities that would later be investigated by governmental authorities

around the world. These activities, combined with the investigation into GPT,

implicated all three of Airbus’s divisions, calling into question the sustainability of

the Company’s reported earnings during the Class Period.

 Materially False and Misleading Statements Issued During the Class Period

      31.    The Class Period begins on February 24, 2016, when Airbus issued a

press release announcing its financial and operating results for the quarter and year

ended December 31, 2015. That press release reported, in relevant part:

      Group revenues increased six percent to € 64.5 billion (2014: € 60.7
      billion). This was mainly driven by Commercial Aircraft which
      registered an eight percent rise in revenues on higher deliveries of 635
      aircraft (2014: 629 units), including 14 A350 XWBs, and the
      strengthening U.S. dollar. Despite lower overall deliveries of 395 units
      (2014: 471 units), Helicopters’ revenues rose four percent and mainly
      reflected a higher level of services activities. Defence and Space’s
      revenues were broadly stable despite the de-consolidation of launcher
      revenues with the creation of the Airbus Safran Launchers Joint
      Venture’s first phase. A total of 11 A400M military transport aircraft
      were delivered in 2015.

                                        ***

      Net income[] and earnings per share (EPS) increased 15 percent to €
      2,696 million (2014: € 2,343 million) and € 3.43 (2014: € 2.99)
                                          10
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 11 of 45 PageID: 11




      respectively. The finance result was € -687 million (2014: € -778
      million) and included one-offs totalling € -218 million, mainly from a
      negative foreign exchange revaluation. 2015 net income and EPS were
      positively influenced by a lower effective tax rate following tax reduced
      capital gains from divestments.

      32.      Thereafter, and prior to its Annual General Meeting, Airbus issued its

Annual Report for the year ended December 31, 2015 (the “2015 Annual Report”).

With respect to the SFO’s investigation into GPT’s activities in Saudi Arabia, the

2015 Annual Report stated, in relevant part, that, “[p]rompted by a whistleblower’s

allegations,    Airbus     Group    conducted     internal   audits   and    retained

PricewaterhouseCoopers (‘PwC’) to conduct an independent review relating to

GPT”; that “[t]he allegations called into question a service contract entered into by

GPT prior to its acquisition by Airbus Group, relating to activities conducted by GPT

in Saudi Arabia”; that “PwC’s report was provided by Airbus Group to the [SFO] in

March 2012”; that, “[i]n the period under review and based on the work it undertook,

nothing came to PwC’s attention to suggest that improper payments were made by

GPT”; that, “[i]n August 2012, the SFO announced that it had opened a formal

criminal investigation into the matter”; and that “Airbus Group is cooperating fully

with the authorities.”

      33.      In discussing anti-corruption laws and regulations, the 2015 Annual

Report represented, in relevant part, that “[t]he Company seeks to comply with all

applicable anti-bribery laws and regulations and is fully committed to preventing


                                          11
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 12 of 45 PageID: 12




corruption in all operations conducted by the Company or by third parties acting on

its behalf”; that “an anti-corruption programme has been put in place to ensure

adequate identification, assessment, monitoring and control of corruption risks”; that

“[t]his programme oversees business development activities and various other

operations such as mergers and acquisitions, financial investments or procurement

activities”; that “[t]he anti-corruption programme ensures a long-term view on the

evolution of the corruption risk and continuously updates and, as the case may be,

reinforces the Company controls and procedures to prevent corruption while aiming

at ensuring business success”; that “[t]hese controls are based on extensive due

diligence of the environment of the business operations and all the stakeholders

associated with it”; that “[a]ll due diligence follows a risk-based approach and is

based on internal and external information and expertise”; and that “the anti-

corruption programme provides comprehensive targeted training and communicates

applicable policies to all Company employees.”

      34.    The 2015 Annual Report also touted Airbus’s ethics and compliance

organization, representing, in relevant part, that “[t]he Airbus Group Ethics and

Compliance Programme (‘the Airbus Group E&C Programme’) seeks to ensure that

the Group’s business practices conform to applicable laws and regulations as well

as to ethical business principles and thus establish a culture of integrity”; that “[t]here

are two foundation documents in the Group E&C Programme,” including the


                                            12
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 13 of 45 PageID: 13




“Standards of Business Conduct” and “Our Integrity Principles,” which

“summar[ize] the Group’s 6 key Ethics and Compliance commitments and which

was rolled out group-wide to each individual employee in 2013 by his / her

manager”; that “[t]hose foundation documents are complemented by policies

addressing specific topics and providing the necessary framework for Airbus Group

to operate”; and that “[t]he Ethics and Compliance organisation is made of 5 pillars,”

including, among other safeguards, “the International Compliance Office [that]

addresses corruption and bribery risks.”

      35.    In this same discussion, the 2015 Annual Report assured investors that,

“[i]n light of regulatory investigations and commercial disputes, the Group has

determined to enhance certain of its policies, procedures and practices, including

Ethics and Compliance”; that “[t]he Group is accordingly in the process of revising

and implementing improved procedures, including those with respect to its

engagement of consultants and other third parties, in particular in respect of sales

support activities, and is conducting enhanced due diligence as a pre-condition for

future or continued engagement and corresponding payment”; and that “[t]he Group

believes that these enhancements to its controls and practices best position it for the

future, particularly in light of advancements in regulatory standards.”

      36.    In addition to representing that Airbus had robust anti-corruption, anti-

bribery, ethics, and compliance systems in place, the 2015 Annual Report also


                                           13
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 14 of 45 PageID: 14




contained the generic, boilerplate representation that, “[a]lthough the Company

seeks to comply with all such laws and regulations, even unintentional violations or

a failure to comply could result in administrative, civil or criminal liabilities

including significant fines and penalties . . . and could also have a significant adverse

effect on the reputation of the Company.” Plainly, the foregoing risk warning was a

generic “catch-all” provision that was not tailored to Airbus’s actual known risks

regarding deficiencies in its anti-corruption program, much less that the Company

was engaged in bribery to increase the Company’s business.

      37.    The statements referenced in ¶¶ 31-36 were materially false and

misleading because Defendants made false and/or misleading statements, as well as

failed to disclose material adverse facts about the Company’s business, operational

and compliance policies. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose: (i) that Airbus’s policies and protocols were

insufficient to ensure the Company’s compliance with relevant anti-corruption laws

and regulations; (ii) that, consequently, Airbus engaged in bribery, corruption, and

fraud in order to enhance its business with respect to its commercial aircraft,

helicopter, and defense deals; (iii) that, as a result, Airbus’s earnings were derived

in part from unlawful conduct and therefore unsustainable; (iv) the full scope and

severity of Airbus’s misconduct; (v) that resolution of government investigations of

Airbus would foreseeably cost Airbus billions of dollars in settlements and legal fees


                                           14
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 15 of 45 PageID: 15




and subject the Company to significant continuing government investigation and

oversight; and (vi) that, as a result, the Company’s public statements were materially

false and misleading at all relevant times.

                             The Truth Begins to Emerge

      38.    On April 1, 2016, Airbus reported that it had discovered “certain

inaccuracies” relating to U.K. export credit financing applications for customer

airlines that could result in a disruption in funding. The Company also disclosed

that it had notified the relevant U.K. authorities of its findings, without identifying

the nature of the problem.

      39.    On this news, Airbus ADRs fell $0.34 per share, or 2.05%, to close at

$16.21 per share on April 1, 2016, and Airbus foreign ordinaries fell $3.05 per share,

or 4.48%, to close at $65.00 per share on April 1, 2016. Despite these declines in

Airbus’s share value, the Company’s securities continued to trade at artificially

inflated prices throughout the remainder of the Class Period because of Defendants’

continued misrepresentations concerning the full scope, severity, and consequences

of Airbus’s misconduct.

      40.    On August 8, 2016, Reuters reported that the U.K. had opened a

corruption probe into Airbus. Specifically, the SFO announced that it had “opened

a criminal investigation into allegations of fraud, bribery and corruption in the civil

aviation business of Airbus,” which “relate to irregularities concerning third party


                                          15
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 16 of 45 PageID: 16




consultants.” The investigation followed Airbus’s flagging of “misstatements and

omissions” involving outside contractors in certain export financing applications to

U.K. regulators and the European Export Credit Agencies earlier in the year, which

the Company had found through an internal probe.

      41.    On this news, Airbus ADRs fell $0.21 per share, or 1.49%, to close at

$13.86 per share on August 8, 2016, and Airbus foreign ordinaries fell $0.82 per

share, or 1.45%, to close at $55.58 per share on August 8, 2016. Again, despite these

declines in Airbus’s share value, the Company’s securities continued to trade at

artificially inflated prices throughout the remainder of the Class Period because of

Defendants’ continued misrepresentations concerning the full scope, severity, and

consequences of Airbus’s misconduct.

      42.    For example, on February 22, 2017, Airbus issued a press release

announcing its financial and operating results for the quarter and year ended

December 31, 2016. That press release reported, in relevant part:

      Group revenues increased three percent to € 67 billion (2015: € 64
      billion). Revenues in Commercial Aircraft rose seven percent,
      reflecting the record deliveries of 688 aircraft (2015: 635 aircraft) and
      a favourable foreign exchange impact. Despite increased deliveries of
      418 units (2015: 395 units), Helicopters’ revenues were weighed down
      by an unfavourable mix and lower commercial flight hours in services.
      Defence and Space’s revenues decreased nine percent, reflecting a
      negative impact from portfolio reshaping of about € 1 billion but were
      broadly stable on a comparable basis.

                                       ***


                                         16
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 17 of 45 PageID: 17




      Net income[] totalled € 995 million (2015: € 2,696 million) after the
      EBIT Adjustments. It was also significantly impacted by negative
      foreign exchange effects. Earnings Per Share were € 1.29 (2015: €
      3.43). The finance result amounted to € -967 million (2015: € -687
      million).

      43.    Thereafter, and prior to its Annual General Meeting, Airbus issued its

Annual Report for the year ended December 31, 2016 (the “2016 Annual Report”).

With respect to the SFO’s investigation into GPT’s activities in Saudi Arabia, the

2016 Annual Report contained substantively the same statements as referenced in ¶

32, supra.

      44.    With respect to the SFO’s ongoing investigation into Airbus for

suspected fraud, bribery, and corruption relating to irregularities concerning third

party consultants, the 2016 Annual Report stated, in relevant part, that “[i]n the

context of review and enhancement of its internal compliance improvement

programme, Airbus discovered misstatements and omissions relating to information

provided in respect of third party consultants in certain applications for export credit

financing for Airbus customers”; that, “[i]n early 2016 Airbus informed the UK,

German and French Export Credit Agencies (‘ECAs’) of the irregularities

discovered”; that “Airbus made a similar disclosure to the [SFO]”; that, “[i]n August

2016, the SFO informed Airbus that it had opened an investigation into allegations

of fraud, bribery and corruption in the civil aviation business of Airbus relating to

irregularities concerning third party consultants (business partners)”; that “Airbus is


                                          17
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 18 of 45 PageID: 18




cooperating fully with the SFO”; and that “Airbus was subsequently informed that

the French authorities, the [PNF], had also opened a preliminary investigation into

the same subject and that the two authorities will act in coordination going forward.”

      45.    In addition, the 2016 Annual Report provided generic, boilerplate

representations regarding how “[t]he SFO investigation and any enforcement action

potentially arising as a result could have negative consequences for Airbus”; that

“[t]he potential imposition of any monetary penalty (and the amount thereof) arising

from the SFO investigation would depend on factual findings, and could have a

material impact on the financial statements”; that, “at this stage it is too early to

determine the likelihood or extent of any liability”; that “[i]nvestigations of this

nature could also result in” multiple penalties, including “civil claims or claims by

shareholders against Airbus,” “adverse consequences on Airbus’ ability to obtain or

continue financing for current or future projects,” “limitations on the eligibility of

group companies for certain public sector contracts and/or . . . damage to Airbus’

business or reputation via negative publicity adversely affecting Airbus’ prospects

in the commercial market place”; and that “[t]he Company may also be required to

modify its business practices and compliance programme and/or have a compliance

monitor imposed on it.” Plainly, these risk warnings were generic “catch-all”

provisions that were not tailored to Airbus’s actual known risks regarding the full

scope and severity of Airbus’s misconduct, much less that government


                                         18
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 19 of 45 PageID: 19




investigations would foreseeably subject Airbus to billions of dollars in settlement

fees, significant continuing government oversight, or that the Company had been

aware of red flags indicating bribery prior to such investigations.

      46.    The 2016 Annual Report also assured investors that Airbus was

properly remediating any deficiencies related to bribery and corruption, and had

strengthened its ethics and compliance program, stating, in relevant part, that

“Airbus has determined to enhance certain of its policies, procedures and practices,

including Ethics and Compliance”; that Defendants “implemented an updated policy

for the vetting of consultants engaged in sales support, to add a second layer of

internal review and strengthen payment approval procedures”; that Defendants

“issued a new Anti-Corruption Policy that summarises the prohibition against

bribery and corruption for employees and other stakeholders, while providing an

overview of the main elements of [Airbus’s] anti-corruption compliance programme

designed to mitigate this risk”; that Defendants “updated [Airbus’s] policies relating

to Gift & Hospitality and Sponsorship & Donations”; that Defendants “adopted a

new policy related to Anti-Money Laundering”; that Defendants “develop[ed] new

standardised processes and IT tools, to ensure that evaluation of compliance risk is

more fully integrated into business decisions by management”; that “[t]he work to

enhance [Airbus’s] E&C programme will continue in 2017, not only in the area of

Business Ethics/Anti-Corruption but across the Ethics and Compliance spectrum


                                         19
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 20 of 45 PageID: 20




more generally in order to capitalise on [Airbus’s] values”; that, “[i]n 2016, the E&C

organisation was renewed and strengthened”; that “[n]ew Division E&C Officers

were appointed across the Group, and some former positions were merged into one

single position . . . to enhance management of Business Ethics/ Anti-Corruption risk

in particular”; that “the E&C community was reviewed entirely and made more

efficient throughout Airbus”; and that, “[l]ike previous years, E&C was a top priority

for the Company in 2016.”

      47.    The statements referenced in ¶¶ 38 and 42-46 were materially false and

misleading because Defendants made false and/or misleading statements, as well as

failed to disclose material adverse facts about the Company’s business, operational

and compliance policies. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose: (i) that Airbus’s policies and protocols were

insufficient to ensure the Company’s compliance with relevant anti-corruption laws

and regulations; (ii) that, consequently, Airbus engaged in bribery, corruption, and

fraud in order to enhance its business with respect to its commercial aircraft,

helicopter, and defense deals; (iii) that, as a result, Airbus’s earnings were derived

in part from unlawful conduct and therefore unsustainable; (iv) the full scope and

severity of Airbus’s misconduct; (v) that resolution of government investigations of

Airbus would foreseeably cost Airbus billions of dollars in settlements and legal fees

and subject the Company to significant continuing government investigation and


                                         20
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 21 of 45 PageID: 21




oversight; and (vi) that, as a result, the Company’s public statements were materially

false and misleading at all relevant times.

      48.     On March 16, 2017, Airbus issued a press release announcing that

French authorities, the Parquet National Financier (“PNF”), had also opened a

preliminary investigation into allegations of fraud, bribery and corruption in the civil

aviation business of Airbus Group relating to irregularities concerning third party

consultants, “and that the two authorities will act in coordination going forward.”

      49.     On this news, Airbus ADRs fell $0.29 per share, or 1.53%, to close at

$18.61 per share on March 16, 2017. Despite these declines in Airbus’s share value,

the Company’s securities continued to trade at artificially inflated prices throughout

the remainder of the Class Period because of Defendants’ continued

misrepresentations concerning the full scope, severity, and consequences of Airbus’s

misconduct.

      50.     For example, on February 15, 2018, Airbus issued a press release

announcing its financial and operating results for the quarter and year ended

December 31, 2017. That press release reported, in relevant part:

      Revenues were stable at € 66.8 billion (2016: € 66.6 billion) with
      higher aircraft deliveries offset by a reduction in revenues of around €
      2 billion from the perimeter changes. Commercial Aircraft revenues
      rose by 3.5 percent with record deliveries of 718 aircraft (2016: 688
      aircraft) comprising 558 A320 Family, 78 A350 XWBs, 67 A330s and
      15 A380s. Helicopters’ revenues were slightly lower with deliveries of
      409 units (2016: 418 units). Revenues at Defence and Space reflected


                                          21
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 22 of 45 PageID: 22




      the Division’s perimeter changes of around € 1.7 billion but were seven
      percent higher on a comparable basis driven mainly by military aircraft.

                                        ***

      Net income[] increased to € 2,873 million (2016: € 995 million) after
      the EBIT Adjustments with earnings per share of € 3.71 (2016: €
      1.29). EPS also included a strong positive impact mainly from the
      revaluation of financial instruments and balance sheet items, reflecting
      the euro/dollar rate evolution as well as an adjustment on the A380
      Refundable Launch Investment following a review of the commercial
      assumptions. The finance result was € 1,149 million (2016: € -967
      million).

      51.    Thereafter, and prior to its Annual General Meeting, Airbus issued its

Annual Report for the year ended December 31, 2017 (the “2017 Annual Report”).

With respect to the SFO’s investigation into GPT’s activities in Saudi Arabia, the

2017 Annual Report contained substantively the same statements as referenced in ¶

32, supra.

      52.    The 2017 Annual Report also contained substantively the same

statements as referenced in ¶¶ 44-45, supra, regarding ongoing investigations into

Airbus for suspected fraud, bribery, and corruption relating to irregularities

concerning third party consultants, as well as plainly generic “catch-all” provisions

regarding the potential consequences Airbus faced as a result of these investigations.

      53.    The 2017 Annual Report additionally represented that Airbus “is

cooperating fully with both [the SFO and PNF] including in respect of potential

issues across Airbus’ business”; that, “[a]s part of Airbus’ engagement with the US


                                         22
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 23 of 45 PageID: 23




authorities, the latter have requested information relating to conduct forming part of

the SFO/PNF investigation that could fall within US jurisdiction”; and that “Airbus

is cooperating with the US authorities in close coordination with the SFO and PNF.”

      54.    The 2017 Annual Report also assured investors that “an anti-corruption

programme has been put in place that seeks to ensure adequate identification,

assessment, monitoring and mitigation of corruption risks,” and that “[t]he Airbus

Ethics and Compliance Programme seeks to ensure that the Company’s business

practices conform to applicable laws, regulations and ethical business principles, as

well as developing a culture of integrity.”

      55.    The statements referenced in ¶¶ 48 and 50-54 were materially false and

misleading because Defendants made false and/or misleading statements, as well as

failed to disclose material adverse facts about the Company’s business, operational

and compliance policies. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose: (i) that Airbus’s policies and protocols were

insufficient to ensure the Company’s compliance with relevant anti-corruption laws

and regulations; (ii) that, consequently, Airbus engaged in bribery, corruption, and

fraud in order to enhance its business with respect to its commercial aircraft,

helicopter, and defense deals; (iii) that, as a result, Airbus’s earnings were derived

in part from unlawful conduct and therefore unsustainable; (iv) the full scope and

severity of Airbus’s misconduct; (v) that resolution of government investigations of


                                         23
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 24 of 45 PageID: 24




Airbus would foreseeably cost Airbus billions of dollars in settlements and legal fees

and subject the Company to significant continuing government investigation and

oversight; and (vi) that, as a result, the Company’s public statements were materially

false and misleading at all relevant times.

      56.      On December 20, 2018, media outlets reported that the U.S. had opened

its own investigation into the subject of the SFO’s and PNF’s allegations of

corruption against Airbus, “raising the stakes of probes already under way in Britain

and France.”

      57.      On this news, ADRs fell $0.70 per share, or 2.87%, to close at $23.72

per share on December 20, 2018, and Airbus foreign ordinaries fell $3.20 per share,

or 3.26%, to close at $95.00 per share on December 20, 2018. Despite these declines

in Airbus’s share value, the Company’s securities continued to trade at artificially

inflated prices throughout the remainder of the Class Period because of Defendants’

continued misrepresentations concerning the full scope, severity, and consequences

of Airbus’s misconduct.

      58.      For example, on February 14, 2019, Airbus issued a press release

announcing its financial and operating results for the quarter and year ended

December 31, 2018. That press release reported, in relevant part:

      Consolidated revenues increased to € 63.7 billion (2017: € 59.0
      billion(1)), mainly reflecting the record commercial aircraft deliveries.
      At Airbus, a total of 800 commercial aircraft were delivered (2017: 718
      aircraft), comprising 20 A220s, 626 A320 Family, 49 A330s, 93 A350s
                                          24
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 25 of 45 PageID: 25




      and 12 A380s. Airbus Helicopters delivered 356 units (2017: 409 units)
      with revenues stable year-on-year on a comparable basis despite the
      lower deliveries. Higher revenues at Airbus Defence and Space were
      supported by its Space Systems and Military Aircraft activities.

                                        ***

      Consolidated net income[] of € 3,054 million (2017: € 2,361
      million(1)) and earnings per share of € 3.94 (2017: € 3.05(1) )
      included a negative impact from the financial result, mainly driven by
      the evolution of the US dollar and revaluation of financial instruments.
      The other financial result also included the positive adjustment of € 177
      million from the A380. The finance result was € -763 million (2017: €
      +1,161 million(1)).

      59.    Thereafter, and prior to its Annual General Meeting, Airbus issued its

Annual Report for the year ended December 31, 2018 (the “2018 Annual Report”).

With respect to the SFO’s investigation into GPT’s activities in Saudi Arabia, the

2018 Annual Report contained substantively the same statements as referenced in ¶

32, supra.

      60.    The 2018 Annual Report also contained substantively the same

statements as referenced in ¶¶ 44-45, supra, regarding ongoing investigations into

Airbus for suspected fraud, bribery, and corruption relating to irregularities

concerning third party consultants, as well as plainly generic “catch-all” provisions

regarding the potential consequences Airbus faced as a result of these investigations.

      61.    In its discussion of ongoing investigations into Airbus for suspected

fraud, bribery, and corruption, the 2018 Annual Report additionally downplayed

Airbus’s future liability by representing, in relevant part, that, “[i]n light of these
                                          25
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 26 of 45 PageID: 26




investigations, the Company enhanced certain of its policies, procedures and

practices, including ethics and compliance and export control”; that “[t]he Company

has revised and implemented improved procedures, including those with respect to

its engagement of consultants and other third parties, in particular in respect of sales

support activities”; and that “[t]he Company believes that these enhancements to its

controls and practices will best position it for the future, particularly in light of

advancements in regulatory standards.”

      62.    The statements referenced in ¶¶ 58-61 were materially false and

misleading because Defendants made false and/or misleading statements, as well as

failed to disclose material adverse facts about the Company’s business, operational

and compliance policies. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose: (i) that Airbus’s policies and protocols were

insufficient to ensure the Company’s compliance with relevant anti-corruption laws

and regulations; (ii) that, consequently, Airbus engaged in bribery, corruption, and

fraud in order to enhance its business with respect to its commercial aircraft,

helicopter, and defense deals; (iii) that, as a result, Airbus’s earnings were derived

in part from unlawful conduct and therefore unsustainable; (iv) the full scope and

severity of Airbus’s misconduct; (v) that resolution of government investigations of

Airbus would foreseeably cost Airbus billions of dollars in settlements and legal fees

and subject the Company to significant continuing government investigation and


                                          26
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 27 of 45 PageID: 27




oversight; and (vi) that, as a result, the Company’s public statements were materially

false and misleading at all relevant times.

      63.    On January 27, 2020, before the markets closed, media outlets reported

a potential settlement between Airbus and regulators in the U.S., U.K., and France

related to the ongoing bribery and corruption probe into the Company, disclosing

that the Company faced potentially billions of dollars in fines. For example, the

Financial Times reported that “[a]nalysts are forecasting fines of more than [3 billion

Euros] to follow the complex negotiations.”

      64.    On this news, Airbus ADRs fell $1.14 per share, or roughly 3%, to close

at $36.89 per share on January 27, 2020, and Airbus foreign ordinaries fell $6.17 per

share, or 4.02%, to close at $147.13 per share on January 27, 2020. Despite these

declines in Airbus’s share value, the Company’s securities continued to trade at

artificially inflated prices throughout the remainder of the Class Period because of

Defendants’ continued misrepresentations concerning the full scope, severity, and

consequences of Airbus’s misconduct.

      65.    Thereafter, on January 31, 2020, media outlets reported that Airbus had

agreed to a deal with U.S., U.K., and French prosecutors to settle bribery and export-

control violations against the Company for €3.6 billion ($4 billion). Pursuant to the

settlement, Airbus also agreed to appoint an external compliance officer for at least




                                          27
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 28 of 45 PageID: 28




two years to monitor the Company’s handling of its defense-related sales and

disclosures.

      66.      On this news, Airbus ADRs fell $0.72 per share, or 1.93%, to close at

$36.68 per share on January 31, 2020, and Airbus foreign ordinaries fell $2.21 per

share, or 1.48%, to close at $147.00 per share on January 31, 2020. Again, despite

these declines in Airbus’s share value, the Company’s securities continued to trade

at artificially inflated prices throughout the remainder of the Class Period because

of Defendants’ continued misrepresentations concerning the full scope, severity, and

consequences of Airbus’s misconduct.

      67.      For example, on February 13, 2020, Airbus issued a press release

announcing its financial and operating results for the quarter and year ended

December 31, 2019. That press release reported, in relevant part:

      Consolidated revenues increased to € 70.5 billion (2018: € 63.7
      billion), mainly driven by the higher commercial aircraft deliveries and
      a favourable mix at Airbus, and to a lesser extent the favourable
      exchange rate development. A record 863 commercial aircraft were
      delivered (2018: 800 aircraft), comprising 48 A220s, 642 A320 Family,
      53 A330s, 112 A350s and 8 A380s. Airbus Helicopters recorded stable
      revenues supported by growth in services, which offset lower deliveries
      of 332 rotorcraft (2018: 356 units). Revenues at Airbus Defence and
      Space were broadly stable compared to the previous year.

                                        ***

      Consolidated reported loss per share of € -1.75 (2018 earnings per
      share: € 3.94) includes a negative impact from the financial result,
      mainly driven by the revaluation of financial instruments. The financial


                                          28
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 29 of 45 PageID: 29




      result was € -275 million (2018: € -763 million). The consolidated net
      loss[] was € -1,362 million (2018 net income: € 3,054 million).

      68.    Thereafter, and prior to its Annual General Meeting, Airbus issued its

Annual Report for the year ended December 31, 2019 (the “2019 Annual Report”).

With respect to the SFO’s investigation into GPT’s activities in Saudi Arabia, the

2019 Annual Report contained substantively the same statements as referenced in ¶

32, supra.

      69.    With respect to the U.K., French, and U.S. investigations into the

Company’s suspected fraud, bribery, and corruption relating to irregularities

concerning third party consultants, the 2019 Annual Report represented, in relevant

part, that, “[i]n 2016 . . . the Company announced that it had discovered

misstatements and omissions in certain applications for export credit financing for

Airbus customers, and had engaged legal, investigative and forensic accounting

experts to conduct a review”; that, “[s]eparately, the SFO announced that it had

opened a criminal investigation into allegations of fraud, bribery and corruption in

the civil aviation business of the Company, relating to irregularities concerning third

party consultants”; that “Airbus was subsequently informed that the French

authorities, the PNF, had also opened a preliminary investigation into the same

subject and that the two authorities will act in coordination going forward”; that

“[t]he Company engaged with the government of the US ([Departments of State and

Justice) relating to conduct forming part of the SFO/PNF investigation that could
                                          29
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 30 of 45 PageID: 30




fall within US jurisdiction”; that “[t]he Company also engaged with the government

of the US concerning potential issues of [U.S. International Traffic in Arms

Regulations] Part 130 and related matters”; and that, “[o]n 31 January 2020, the

French and UK courts and US court and regulator approved an agreement reached

by the Company with the authorities.”

      70.    The statements referenced in ¶¶ 67-69 were materially false and

misleading because Defendants made false and/or misleading statements, as well as

failed to disclose material adverse facts about the Company’s business, operational

and compliance policies. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose: (i) that Airbus’s policies and protocols were

insufficient to ensure the Company’s compliance with relevant anti-corruption laws

and regulations; (ii) that, consequently, Airbus engaged in bribery, corruption, and

fraud in order to enhance its business with respect to its commercial aircraft,

helicopter, and defense deals; (iii) that, as a result, Airbus’s earnings were derived

in part from unlawful conduct and therefore unsustainable; (iv) the full scope and

severity of Airbus’s misconduct; (v) that resolution of government investigations of

Airbus would foreseeably cost Airbus billions of dollars in settlements and legal fees

and subject the Company to significant continuing government investigation and

oversight; and (vi) that, as a result, the Company’s public statements were materially

false and misleading at all relevant times.


                                          30
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 31 of 45 PageID: 31




                            The Truth Fully Emerges

      71.   On March 15, 2020, the Wall Street Journal reported that Airbus

executives had previously raised red flags about fees paid to a number of middlemen

working with its helicopter division, led at the time by Defendant Faury, that may

have violated global bribery and corruption rules, citing internal documents related

to Airbus’s $4 billion bribery settlement in January, which were not previously made

public and/or reported.     Specifically, the internal documents, submitted to

investigators in the probe and reviewed by the Wall Street Journal, indicated that

suspect helicopter deals were flagged for various reasons, with some middlemen

payments appearing to executives as excessive compared with the underlying

helicopter orders involved. Others were allegedly flagged for what executives

suspected was improper due diligence or lack of supporting paperwork.

Additionally, Airbus executives allegedly made no final determinations about the

propriety of the helicopter deals in the internal documents reviewed.

      72.   On this news, Airbus ADRs fell $3.44 per share, or 15.71%, to close at

$18.46 per share on March 16, 2020, and Airbus foreign ordinaries fell $7.97 per

share, or 9.3%, to close at $77.75 per share on March 16, 2020. Despite these

declines in Airbus’s share value, the Company’s securities continued to trade at

artificially inflated prices throughout the remainder of the Class Period because of




                                        31
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 32 of 45 PageID: 32




Defendants’ continued misrepresentations concerning the full scope, severity, and

consequences of Airbus’s misconduct.

      73.    Thereafter, on July 30, 2020, the Wall Street Journal reported that the

U.K.’s SFO had charged an Airbus subsidiary and three individuals with corruption

in connection with a defense contract the country arranged with Saudi Arabia.

Specifically, the Wall Street Journal reported, in relevant part:

      The U.K.’s major economic crimes investigator has charged an Airbus
      SE subsidiary and three individuals in connection with a defense
      contract the country arranged with Saudi Arabia.

      GPT Special Project Management Ltd.; former GPT Managing
      Director Jeffrey Cook; and John Mason, the partial owner of two GPT
      subcontractors, have jointly been charged with one count of corruption,
      the Serious Fraud Office said.

                                        ***

      GPT, which ceased operations in April, was acquired by Airbus in 2007
      from Ericsson AB on the recommendation of the Ministry of Defense.
      The subsidiary, whose sole customer was the Ministry of Defense,
      contracted for the design and operation of communications systems for
      the Saudi Arabian National Guard under a government-to-government
      agreement between the ministry and the SANG.

      A court hearing related to the charges is scheduled to take place in
      September, the SFO said.

      74.    On this news, Airbus ADRs fell $0.67 per share, or 3.56%, to close at

$18.13 per share on July 31, 2020, and Airbus foreign ordinaries fell $2.85 per share,

or 3.8%, to close at $72.10 per share on July 31, 2020.



                                          32
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 33 of 45 PageID: 33




      75.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

               PLAINTIFF’S CLASS ACTION ALLEGATIONS

      76.    Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

purchased or otherwise acquired Airbus securities during the Class Period (the

“Class”); and were damaged upon the revelation of the alleged corrective

disclosures. Excluded from the Class are Defendants herein, the officers and

directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

      77.    The members of the Class are so numerous that joinder of all members

is impracticable. Throughout the Class Period, Airbus securities were actively

traded on the OTC. While the exact number of Class members is unknown to

Plaintiff at this time and can be ascertained only through appropriate discovery,

Plaintiff believes that there are hundreds or thousands of members in the proposed

Class. Record owners and other members of the Class may be identified from

records maintained by Airbus or its transfer agent and may be notified of the




                                         33
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 34 of 45 PageID: 34




pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.

       78.       Plaintiff’s claims are typical of the claims of the members of the Class

as all members of the Class are similarly affected by Defendants’ wrongful conduct

in violation of federal law that is complained of herein.

       79.       Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class and

securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

of the Class.

       80.       Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

             •    whether the federal securities laws were violated by Defendants’ acts
                  as alleged herein;

             •    whether statements made by Defendants to the investing public during
                  the Class Period misrepresented material facts about the business,
                  operations and management of Airbus;

             •    whether the Individual Defendants caused Airbus to issue false and
                  misleading financial statements during the Class Period;

             •    whether Defendants acted knowingly or recklessly in issuing false and
                  misleading financial statements;




                                             34
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 35 of 45 PageID: 35




            •    whether the prices of Airbus securities during the Class Period were
                 artificially inflated because of the Defendants’ conduct complained of
                 herein; and

            •    whether the members of the Class have sustained damages and, if so,
                 what is the proper measure of damages.

      81.       A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to them.

There will be no difficulty in the management of this action as a class action.

      82.       Plaintiff will rely, in part, upon the presumption of reliance established

by the fraud-on-the-market doctrine in that:

            •    Defendants made public misrepresentations or failed to disclose
                 material facts during the Class Period;

            •    the omissions and misrepresentations were material;

            •    Airbus securities are traded in an efficient market;

            •    the Company’s shares were liquid and traded with moderate to heavy
                 volume during the Class Period;

            •    the Company traded on the OTC and was covered by multiple
                 analysts;

            •    the misrepresentations and omissions alleged would tend to induce a
                 reasonable investor to misjudge the value of the Company’s
                 securities; and


                                            35
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 36 of 45 PageID: 36




            •    Plaintiff and members of the Class purchased, acquired and/or sold
                 Airbus securities between the time the Defendants failed to disclose
                 or misrepresented material facts and the time the true facts were
                 disclosed, without knowledge of the omitted or misrepresented facts.

      83.       Based upon the foregoing, Plaintiff and the members of the Class are

entitled to a presumption of reliance upon the integrity of the market.

      84.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

Defendants omitted material information in their Class Period statements in violation

of a duty to disclose such information, as detailed above.

                                        COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                     Thereunder Against All Defendants)

      85.       Plaintiff repeats and re-alleges each and every allegation contained

above as if fully set forth herein.

      86.       This Count is asserted against Defendants and is based upon Section

10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

      87.       During the Class Period, Defendants engaged in a plan, scheme,

conspiracy and course of conduct, pursuant to which they knowingly or recklessly

engaged in acts, transactions, practices and courses of business which operated as a


                                            36
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 37 of 45 PageID: 37




fraud and deceit upon Plaintiff and the other members of the Class; made various

untrue statements of material facts and omitted to state material facts necessary in

order to make the statements made, in light of the circumstances under which they

were made, not misleading; and employed devices, schemes and artifices to defraud

in connection with the purchase and sale of securities. Such scheme was intended

to, and, throughout the Class Period, did: (i) deceive the investing public, including

Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and

maintain the market price of Airbus securities; and (iii) cause Plaintiff and other

members of the Class to purchase or otherwise acquire Airbus securities and options

at artificially inflated prices. In furtherance of this unlawful scheme, plan and course

of conduct, Defendants, and each of them, took the actions set forth herein.

      88.    Pursuant to the above plan, scheme, conspiracy and course of conduct,

each of the Defendants participated directly or indirectly in the preparation and/or

issuance of the quarterly and annual reports, SEC filings, press releases and other

statements and documents described above, including statements made to securities

analysts and the media that were designed to influence the market for Airbus

securities. Such reports, filings, releases and statements were materially false and

misleading in that they failed to disclose material adverse information and

misrepresented the truth about Airbus’s finances and business prospects.




                                          37
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 38 of 45 PageID: 38




      89.      By virtue of their positions at Airbus, Defendants had actual

knowledge of the materially false and misleading statements and material omissions

alleged herein and intended thereby to deceive Plaintiff and the other members of

the Class, or, in the alternative, Defendants acted with reckless disregard for the truth

in that they failed or refused to ascertain and disclose such facts as would reveal the

materially false and misleading nature of the statements made, although such facts

were readily available to Defendants. Said acts and omissions of Defendants were

committed willfully or with reckless disregard for the truth. In addition, each

Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

      90.    Information showing that Defendants acted knowingly or with reckless

disregard for the truth is peculiarly within Defendants’ knowledge and control. As

the senior managers and/or directors of Airbus, the Individual Defendants had

knowledge of the details of Airbus’s internal affairs.

      91.    The Individual Defendants are liable both directly and indirectly for the

wrongs complained of herein. Because of their positions of control and authority,

the Individual Defendants were able to and did, directly or indirectly, control the

content of the statements of Airbus. As officers and/or directors of a publicly-held

company, the Individual Defendants had a duty to disseminate timely, accurate, and

truthful information with respect to Airbus’s businesses, operations, future financial


                                           38
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 39 of 45 PageID: 39




condition and future prospects.        As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the

market price of Airbus securities was artificially inflated throughout the Class

Period. In ignorance of the adverse facts concerning Airbus’s business and financial

condition which were concealed by Defendants, Plaintiff and the other members of

the Class purchased or otherwise acquired Airbus securities at artificially inflated

prices and relied upon the price of the securities, the integrity of the market for the

securities and/or upon statements disseminated by Defendants, and were damaged

thereby.

      92.    During the Class Period, Airbus securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the

materially false and misleading statements described herein, which the Defendants

made, issued or caused to be disseminated, or relying upon the integrity of the

market, purchased or otherwise acquired shares of Airbus securities at prices

artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions

by Plaintiff and the Class, the true value of Airbus securities was substantially lower

than the prices paid by Plaintiff and the other members of the Class. The market


                                          39
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 40 of 45 PageID: 40




price of Airbus securities declined sharply upon public disclosure of the facts alleged

herein to the injury of Plaintiff and Class members.

      93.    By reason of the conduct alleged herein, Defendants knowingly or

recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

      94.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and the other members of the Class suffered damages in connection with

their respective purchases, acquisitions and sales of the Company’s securities during

the Class Period, upon the disclosure that the Company had been disseminating

misrepresented financial statements to the investing public.

                                     COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual
                                   Defendants)

      95.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      96.    During the Class Period, the Individual Defendants participated in the

operation and management of Airbus, and conducted and participated, directly and

indirectly, in the conduct of Airbus’s business affairs. Because of their senior

positions, they knew the adverse non-public information about Airbus’s

misstatement of income and expenses and false financial statements.



                                          40
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 41 of 45 PageID: 41




       97.    As officers and/or directors of a publicly owned company, the

Individual Defendants had a duty to disseminate accurate and truthful information

with respect to Airbus’s financial condition and results of operations, and to correct

promptly any public statements issued by Airbus which had become materially false

or misleading.

       98.    Because of their positions of control and authority as senior officers,

the Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which Airbus disseminated in the

marketplace during the Class Period concerning Airbus’s results of operations.

Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Airbus to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of Airbus within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

the unlawful conduct alleged which artificially inflated the market price of Airbus

securities.

       99.    Each of the Individual Defendants, therefore, acted as a controlling

person of Airbus. By reason of their senior management positions and/or being

directors of Airbus, each of the Individual Defendants had the power to direct the

actions of, and exercised the same to cause, Airbus to engage in the unlawful acts

and conduct complained of herein. Each of the Individual Defendants exercised


                                         41
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 42 of 45 PageID: 42




control over the general operations of Airbus and possessed the power to control the

specific activities which comprise the primary violations about which Plaintiff and

the other members of the Class complain.

      100. By reason of the above conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by

Airbus.


                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

      A.     Determining that the instant action may be maintained as a class action

under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the

Class representative;

      B.     Requiring Defendants to pay damages sustained by Plaintiff and the

Class by reason of the acts and transactions alleged herein;

      C.     Awarding Plaintiff and the other members of the Class prejudgment and

post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and

other costs; and

      D.     Awarding such other and further relief as this Court may deem just and

proper.




                                         42
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 43 of 45 PageID: 43




                      DEMAND FOR TRIAL BY JURY

     Plaintiff hereby demands a trial by jury.

Dated: August 6, 2020                        Respectfully submitted,

                                             POMERANTZ LLP


                                             /s/ Gustavo F. Bruckner
                                             Gustavo F. Bruckner
                                             Jeremy A. Lieberman
                                             (pro hac vice application forthcoming)
                                             J. Alexander Hood II
                                             (pro hac vice application forthcoming)
                                             600 Third Avenue, 20th Floor
                                             New York, New York 10016
                                             Telephone: (212) 661-1100
                                             Facsimile: (917) 463-1044
                                             gfbruckner@pomlaw.com
                                             jalieberman@pomlaw.com
                                             ahood@pomlaw.com

                                             POMERANTZ LLP
                                             Patrick V. Dahlstrom
                                             (pro hac vice application forthcoming)
                                             10 South La Salle Street, Suite 3505
                                             Chicago, Illinois 60603
                                             Telephone: (312) 377-1181
                                             Facsimile: (312) 377-1184
                                             pdahlstrom@pomlaw.com

                                             Attorneys for Plaintiff




                                        43
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 44 of 45 PageID: 44



                                      CERTIFICATION PURSUANT
                                    TO FEDERAL SECURITIES LAWS


          1. I, Andrew J. Kornecki, make this declaration pursuant to Section 27(a)(2) of the Securities Act of

1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as

amended by the Private Securities Litigation Reform Act of 1995.

          2. I have reviewed a Complaint against Airbus SE (“Airbus” or the “Company”) and authorize the

filing of a comparable complaint on my behalf.

          3. I did not purchase or acquire Airbus securities at the direction of plaintiffs’ counsel or in order to

participate in any private action arising under the Securities Act or Exchange Act.

          4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or

otherwise acquired Airbus securities during the class period, including providing testimony at deposition and

trial, if necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this

action.

          5. To the best of my current knowledge, the attached sheet lists all of my transactions in Airbus

securities during the Class Period as specified in the Complaint.

          6. During the three-year period preceding the date on which this Certification is signed, I have not

served or sought to serve as a representative party on behalf of a class under the federal securities laws.

          7. I agree not to accept any payment for serving as a representative party on behalf of the class as set

forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses

directly relating to the representation of the class as ordered or approved by the Court.
Case 2:20-cv-10084-KM-JBC Document 1 Filed 08/06/20 Page 45 of 45 PageID: 45




      8.   I declare under penalty of perjury that the foregoing is true and correct.



Executed _____August 5, 2020_____
              (Date)




                                                 _______________________________________
                                                        (Signature)


                                                 ___Andrew J. Kornecki___
                                                       (Type or Print Name)
